Citation Nr: 0800622	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1972 to August 1975.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the RO in Waco, Texas that granted service 
connection for bilateral hearing loss, rated noncompensable, 
and denied service connection for hepatitis C, PTSD, and 
tinnitus.  The veteran requested a Travel Board hearing; he 
requested a postponement when such hearing was first 
scheduled and failed to appear when it was rescheduled.


FINDINGS OF FACT

1. Hepatitis C was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
veteran's hepatitis C is related to his service.  

2.  It is not shown that the veteran engaged in combat with 
the enemy.  

3.  A preponderance of the evidence is against a finding that 
the veteran meets the criteria for a diagnosis of PTSD.

4.  Tinnitus was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to his service.

5.  It is not shown that at any time during the appeal period 
the veteran had hearing acuity worse than Level II in either 
ear.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

3.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).

4.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  
An undated letter as well as January 2002 and May 2003 
letters (prior to the decision on appeal) informed the 
veteran of evidence and information needed from him, the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Via March 
and April 2006 letters, he was provided additional notice to 
include disability ratings and effective dates of awards.  
While none of the correspondence specifically advised to 
submit pertinent evidence in his possession, he demonstrated 
that he had constructive knowledge of this option.  In April 
2006, he submitted a statement to the effect that he had no 
additional information or evidence to submit.  Hence, he is 
not prejudiced by this notice deficiency.

A July 2004 statement of the case (SOC) and March 2007 
supplemental SOC (SSOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims, and notice on the 
downstream issue of an initial increased rating.  He has 
received all critical notice, and has had ample opportunity 
to participate in the adjudicatory process.  The claims were 
readjudicated in March 2007 after all critical notice was 
provided.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded examinations for all claimed 
disabilities except hepatitis C.  As there is no evidence of 
such disability or risk factors for hepatitis in service, and 
no competent evidence suggesting there might be a link 
between the veteran's hepatitis C and his service, an 
examination for an opinion as to a possible nexus between the 
veteran's hepatitis C and his military service is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not identified any 
additional evidence pertinent to these claims.  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  
II. Service Connection

a. General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Analysis

Hepatitis C

There is no objective evidence that hepatitis C was diagnosed 
or manifested in service.  The veteran's service medical 
records are silent for any complaints, findings, or diagnosis 
related to hepatitis C.  Furthermore, they do not show any 
known risk factors (e.g., organ transplant, blood 
transfusions, hemodialysis, IV drug use or intranasal cocaine 
use, high risk sexual activity, tattoos, body piercing, etc.) 
for hepatitis C.  

On the other hand, the veteran's postservice medical records 
are replete with evidence of a known risk factor for 
hepatitis C.  To this end, May 1984 VA hospitalization 
records provide the earliest documentation of the veteran's 
substantial history of drug abuse.  During this 
hospitalization, he provided conflicting information 
regarding onset of his drug use.  At one time he reported 
injecting "crystal" for six to seven year.  Once he 
reported using crystal since 1970; another time he indicated 
that he did not use IV drugs until 1983.  He was irregularly 
discharged from this hospitalization due to unauthorized 
absence.  The diagnosis was polysubstance abuse.  In July 
1996, he was again treated for alcohol and drug abuse.  From 
January to February 1989, he was again hospitalized for 
treatment of drug abuse.  He reported that he had an eighteen 
year history of almost continuous IV drug use that included 
cocaine.  He admitted that he frequently shared needles.  The 
diagnosis was mixed substance abuse.  

An April 2001 VA record reports the first diagnosis of 
hepatitis C.  On June 2001 Agent Orange examination, the 
veteran reported using all types of drugs until ten years 
prior, and that he had a history of hepatitis C since 1998.  
A June 2006 VA hepatitis clinic record notes that the veteran 
reported he first had hepatitis C diagnosed while 
incarcerated in 1997.  His risk factor for contracting 
hepatitis C was his heroin and cocaine IV drug use.  He 
stated that such use began in Vietnam, and that he was a 
chronic user until 2001.  

While (due to the veteran's inconsistent history) it is not 
clear from the record exactly when the veteran's IV drug use 
began, it is abundantly clear that he was abusing drugs 
(including with shared needles) years before hepatitis C was 
diagnosed.  His history of IV drug use in service is less 
than credible, as it appears to be compensation-driven.  The 
more credible accounts indicate that his IV drug abuse began 
after service, in about 1983.  Regardless, to the extent that 
he seeks to relate his hepatitis C to IV drug use in service, 
if that was indeed the source for the infection, compensation 
would not be payable.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.301(d).   The veteran was not shown to have had any other 
known risk factors for hepatitis C in service; competent 
(medical) evidence indicates that his disability is likely 
the result of IV drug use.  The record is absent any 
competent evidence that links his hepatitis C to his service.  

The veteran's belief that his hepatitis C is related to his 
service is not competent evidence; he is a layperson 
untrained in determining medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, a preponderance of the evidence is against this 
claim and it must be denied.

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing  the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.  38 C.F.R. § 3.304(f).  If the evidence 
shows that the veteran did not engage in combat, or if the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The record does not show that the veteran engaged in combat.  
His military occupational specialty (MOS) was technician.  
Service personnel records reflect that he participated in 
combat support operations in Thailand (emphasis added); they 
do not show that he personally engaged in combat.  Notably, 
the veteran himself (at a January 2004 intake interview at a 
Vet Center) has denied participating in combat.  Since it is 
not shown that the veteran engaged in combat, there must be 
credible corroborative supporting evidence of an alleged 
stressor event in service.  See Cohen v. Brown, 10 Vet. App. 
128.

At various times the veteran has provided varying inservice 
stressor accounts.  His alleged noncombat stressors have 
included the deaths and injuries of unidentified individuals, 
a shooting death of another soldier in Thailand while 
celebrating the veteran's birthday, and the death of his 
mother, going on search and rescue missions in Thailand, 
recovering drowned aircrew members in Laos, coming across 
bodies of deceased, and the death of a friend in a helicopter 
crash; he has also alleged being subjected to mortar, rocket, 
and small arms fire.  The veteran's combat-related stressors 
are quite vague, and are not credible.  Although such events 
would be capable of verification, he did not provided 
sufficient identifying information to allow for verification, 
and has not provided any credible supporting evidence that 
they occurred.  Such corroborating evidence is needed because 
his service personnel records do not show that he engaged in 
combat.  He has likewise provided insufficient information to 
allow for verification of his noncombat stressors (some of 
which are of a verifiable type if they occurred), and has 
provided no corroborating credible evidence that they 
occurred.  His own accounts have been inconsistent, are self-
serving, and are not deemed credible.  His statements that he 
served in Vietnam service are contradicted, rather than 
supported, by service records.  VA has been advised by 
military certifying authority that there are no records to 
verify his presence in Vietnam.  Notably, a VA examiner has 
found the veteran not credible due to discrepancies between 
his accounts and the record, and indicated that the veteran 
exaggerates his symptoms.  In addition, the veteran has had a 
long history of drug and alcohol abuse and, in September 
2005, a private psychologist opined the veteran has alcohol 
inducted persisting dementia, and commented that he was not a 
reliable informant because of probable frequent confabulation 
secondary to his memory disturbances.  

Furthermore, the preponderance of the evidence is against a 
finding that the veteran has PTSD.  While several VA records 
show a diagnosis of PTSD, such diagnoses are either by 
history or based on an unverified combat stressor, 
nonspecific noncombat stressors, or do not include an 
explanation of how the criteria for the diagnoses are met.  
For example, a May 2001 record merely contained a diagnosis 
of PTSD with no mention of the stressor on which it is based 
or the symptoms supporting the diagnosis.  A June 2001 record 
only indicated that the veteran reported a history of PTSD 
since 1974 (not supported by any contemporaneous records).  A 
February 2004 Vet Center evaluation notes a diagnosis of PTSD 
and that the veteran endorsed fifteen of the seventeen 
symptoms of PTSD.  Notably, the social worker who conducted 
that evaluation found credible the veteran's accounts of 
stressors in Thailand, Laos, and Vietnam which the Board 
finds not credible, as discussed above.  A February 2004 
diagnostic interview report notes a diagnosis of PTSD, by 
history; the veteran's symptoms but not his inservice 
stressors were noted.  February and March 2004 records note 
assessments of PTSD; one record notes that the veteran's PTSD 
symptoms included combat-related trauma, reexperiencing, 
avoidance, and hyperarousal.  A September 2005 private 
psychological evaluation report also notes a diagnosis of 
PTSD, by history, with no specific information regarding the 
underlying stressor(s) and no explanation of how the criteria 
for a diagnosis of PTSD were met.  These diagnoses, mostly by 
history, are found to be less probative than the April 2004 
VA examiner's report.

On April 2004 VA examination, the examiner reviewed the 
veteran's claims file, noted that the veteran's history 
regarding combat experience and military service was 
inconsistent with the record, and indicated that the 
veteran's psychological testing was invalid and suggested 
that he was exaggerating symptoms.  The VA examiner concluded 
that in light of the testing and discrepancies between the 
veteran's reports and the record, he was unable to establish 
the presence of PTSD.  Instead, the primary diagnosis was 
chronic substance dependence.  Because this opinion was based 
on a thorough review of the record, and articulated the 
rationale for the opinion given the Board finds the 
examiner's opinion persuasive.   

In summary the veteran did not engage in combat, and there is 
no credible supporting evidence of an in-service stressor 
event; and as the preponderance of the evidence is also 
against a finding that the veteran has PTSD, the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  

Tinnitus

Tinnitus was not manifested in service.  The veteran's SMRs 
are silent for any complaints, findings, or diagnosis of 
tinnitus.  Although he does have a current diagnosis of 
tinnitus, there is no competent (medical) evidence that 
suggests it might be related to his military service.  

On April 2004 VA examination, the veteran complained of 
constant, bilateral tinnitus, but he could not recall when it 
began.  He estimated that he had it for 25 years.  (The 
examiner noted that the veteran did not report that it began 
during his military service.)  The veteran also indicated 
that he had exposure to aircraft noise in service, 29 years 
of occupational noise exposure in the construction industry, 
and recreational noise exposure from hunting and power tools.  
He added that he had used ear protection inconsistently.  The 
audiologist opined that it was not likely that the veteran's 
tinnitus was related to noise exposure in service.  

On June 2006 VA examination, the veteran reported that he had 
high-pitched ringing in his ears since 1972 and that he had 
noise exposure with hearing protection in the service.  He 
indicated he had intermittent use of hearing protection with 
postservice noise exposure.  The audiologist noted that the 
veteran had been inconsistent in his accounts regarding the 
onset of tinnitus.  The opinion was that tinnitus was less 
likely than not related to military service.  As the two VA 
examiners' opinions are the only competent (medical) evidence 
of record regarding the etiology of the veteran's tinnitus, 
and as both opinions are against the veteran's claim, a 
preponderance of the evidence is against his claim.  The 
claim must be denied.  

III. Increased Rating

a. Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
("staged") ratings may be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu, supra.  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  

b. Analysis

At the outset, the Board notes that there was no significant 
change in the veteran's hearing acuity during the course of 
the appeal, and that staged ratings are not warranted.  See 
Fenderson, supra.  Furthermore, throughout the appeal period 
no audiometry suitable for rating purposes has shown an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

On April 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels were:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
75
70
LEFT
30
40
40
55
75

The average puretone thresholds were 56 decibels, right ear 
and 53 decibels, left ear.  Speech audiometry revealed 
recognition ability of 98 percent, right ear and 96 percent, 
left ear.  Applying these findings to Table VI results in 
findings that the veteran has Level I hearing in each ear, 
which (under Table VII) warrants a noncompensable rating.  

On June 2006 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
75
75
LEFT
35
40
45
65
75

The average puretone thresholds were 59 decibels, right ear 
and 56 decibels, left ear.  Speech audiometry revealed 
recognition ability of 94 percent, right ear and 84 percent, 
left ear.  

Comparing these findings to Table VI produces findings that 
the veteran has Level II hearing in each ear (also warranting 
a noncompensable rating under Table VII, Code 6100).  The 
evidence clearly shows that throughout the appeal period the 
veteran's hearing impairment has warranted a noncompensable 
rating.  Nothing in the record suggests that this case 
involves factors warranting extraschedular consideration (and 
no such factors have been alleged).  See 38 C.F.R. § 3.321.  
Hence, a compensable rating for bilateral hearing loss must 
be denied.  




ORDER

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


